Citation Nr: 1751091	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-31 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for residuals, fracture, right medial malleolus with traumatic arthritis, currently rated as 10 percent disabling prior to April 9, 2013, and 20 percent disabling thereafter (right ankle disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2012 the Veteran testified before a Decision Review Officer (DRO) and a copy of that transcript is of record. 

In a November 2013 rating decision, the RO assigned a 20 percent rating for the Veteran's right ankle disability, effective April 9, 2013.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veteran's Law Judge in February 2016 and a copy of that transcript is of record. 

The Board again notes that several other issues were certified to the Board in April 2016.  However, as the Veteran has a pending hearing request for these issues, the Board will not address them herein. 

In a June 2016 decision, the Board, in relevant part remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Legacy Content Manager Documents file reveals VA treatment records dated February 2012 to January 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2017 the Veteran was afforded another VA examination addressing the severity of his service-connected right ankle disability.  However, the Veteran has not been furnished a supplemental statement of the case (SSOC) that addresses the report of VA examination.  See 38 C.F.R. § 19.31 (b)(1).  

While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports.  38 U.S.C.A. § 7105 (e) (West 2014).  As the October 2017 not duplicative of evidence previously received and is highly relevant to the claim on appeal, the case must be remanded back to the AOJ for review and issuance of a SSOC.

The Board also notes that in September 2017, the RO requested the Veteran's Social Security Administration (SSA) records.  However, to date a response has not been received.  As the claim is being remanded, the Board finds that attempts should be made to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




